DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protruding part” “common end region”, “radial edge region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 2
In lines 1-2 recites “the first plurality of metal foils” which lacks antecedent basis.

In Reference to Claim 3
In line 4 recites “the respectively directly adjacent first metal foils” which lacks antecedent basis and further since  “the respectively directly adjacent first metal foils” has not been previously recited and no description as to what it is, it is not clear what is required by the recitation (e.g. is there another metal foils which are different from the ones recited in claim 1). For the purposes of treating 

In Reference to Claim 7
In lines 2-3 recites “the terminating plurality of coarsely structured metal foils” which lacks antecedent basis therefore it is not clear if different “plurality of coarsely structured metal foils” are required or if the “plurality of coarsely structured metal foils” are the same as the “coarsely structured metal foils” recite in claim 1 and if so it is not clear what is “the terminating plurality of coarsely structured metal foils”. For the purposes of treating the claim under prior art the language is interpreted as “plurality of coarsely structured metal foils”.
In line 3 recites “radial edge region” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2014/0322090 A1 to Brueck et. al. (Brueck).

In Reference to Claim 1
An electrically heatable heating disk for use within a device for the after- treatment of exhaust gas, the heating disk comprising: 
a layer stack formed from a plurality of coarsely structured metal foils (2) and a plurality of finely structured or smooth metal foils (1), which are alternately arranged, and are stacked one on top of the other, and the layer stack being wound to form a honeycomb body (14); and 
at least one electrical contact (12) arranged at a radial end region of the honeycomb body (14); 
wherein the plurality of coarsely structured metal foils (2) terminate with an offset with respect to one another as a result of the winding in the circumferential direction of the heating disk, and the plurality of finely structured or smooth second metal foils (1) extend in the circumferential direction beyond the respective ends of the plurality of coarsely structured metal foils (2) (see at least Figs. 1-10 and paragraphs 11-14, 25-28, 45-50).

In Reference to Claim 2
The electrically heatable heating disk of claim 1 (see rejection to claim 1 above), wherein each of the first plurality of metal foils (2) which terminate with 

In Reference to Claim 3
The electrically heatable heating disk of claim 1 (see rejection to claim 1 above), further comprising: 
a protruding part (uppermost and/or the lowermost sheet metal layer) further comprising a portion of each of the plurality of finely structured or smooth metal foils (1) which protrudes in the circumferential direction beyond the respectively directly adjacent first metal foils (1); 
wherein each of the plurality of finely structured or smooth metal foils (1) which is part of the protruding part includes a material thickness which is increased in comparison with the rest of the extent of the respective finely structured or smooth metal foil (1) (see at least Figs. 1-10 and paragraphs 11-14, 21, 25-28, 45-50).

In Reference to Claim 4
The electrically heatable heating disk of claim 3 (see rejection to claim 3 above), wherein the thickness of the material of the plurality of finely structured or smooth metal foils (1) in the protruding part (uppermost and/or the lowermost sheet metal layer) is higher by a factor of 1.5 to four in the protruding part (uppermost sheet metal layer) in comparison with the rest of the extent of the 

In Reference to Claim 5
The electrically heatable heating disk of claims 1 (see rejection to claim 1 above), wherein the plurality of finely structured or smooth metal foils (1) extend in the circumferential direction as far as a common end region (13) (see at least Figs. 1-10 and paragraphs 11-14, 21, 25-28, 45-50).

In Reference to Claim 6
The electrically heatable heating disk of claim 1 (see rejection to claim 1 above), wherein the electrical contact (13) is arranged at the part of each of the plurality of finely structured or smooth metal foils (1) which protrude in the circumferential direction beyond the plurality of coarsely structured metal foils (2) (see at least Figs. 1-10 and paragraphs 11-14, 21, 25-28, 45-50).

In Reference to Claim 7
The electrically heatable heating disk of claim 1 (see rejection to claim 1 above), wherein the plurality of finely structured or smooth metal foils (1) which extend over the terminating plurality of coarsely structured metal foils (2), are arranged in the radial edge region (13) of the honeycomb body (see at least Figs. 1-10 and paragraphs 11-14, 21, 25-28, 45-50).


The electrically heatable heating disk of claim 1 (see rejection to claim 1 above), the honeycomb body (14) further comprising two electrical contacts, wherein at least one of the two electrical contact between a power supply (upper end of #12) or a power discharge (lower end of #12) and the layer stack occurs in each case in a region (13) which is formed from plurality of finely structured or smooth metal foils (1) which protrude in the circumferential direction beyond the plurality of coarsely structured metal foils (2) (see at least Figs. 1-10 and paragraphs 11-14, 21, 25-28, 45-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2015/0030509 A1 to Brueck et. al. (Brueck) teaches the heating disc form a honeycomb body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        October 22, 2021